MEMORANDUM **
Joicy Eliangke Sanusi, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision denying her application for asylum. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review factual findings for substantial evidence, Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995), and we deny the petition for review.
Substantial evidence supports the agency’s finding of no past persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir.2003). In addition, substantial evidence supports the BIA’s conclusion that Sanusi has not established the comparatively low level of individualized risk required under Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir.2004) to compel a finding of a well-founded fear of future persecution. Cf id. Accordingly, Sanusi’s asylum claim fails.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.